Citation Nr: 0333306	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  97-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, from June 27, 1997, to July 16, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, since July 17, 2003.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic sacroiliac strain, from October 25, 1996, to June 11, 
2001.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbar degenerative disc disease (formerly evaluated as 
chronic sacroiliac strain) since June 12, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, and from a September 1997 rating decision 
of the RO in Los Angeles, California.

In May 1997, the RO increased the rating for chronic 
sacroiliac strain from zero percent to 10 percent, effective 
October 25, 1996.  In a March 2002 SSOC, the RO 
recharacterized the veteran's sacroiliac strain as lumbar 
degenerative disc disease and increased the rating from 10 
percent to 20 percent, effective June 12, 2001. 

In September 1997, the RO denied an increased (compensable) 
rating for bilateral hearing loss.  In a February 2001 
supplemental statement of the case (SSOC), the RO increased 
the rating for bilateral hearing loss from zero percent to 10 
percent, effective June 27, 1997.  In a September 2003 SSOC, 
the RO increased the rating for bilateral hearing loss from 
10 percent to 20 percent, effective July 17, 2003.

The issue of entitlement to an evaluation in excess of 20 
percent for lumbar degenerative disc disease (formerly 
evaluated as chronic sacroiliac strain) since June 12, 2001, 
is the subject of the REMAND herein.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Audiological evaluations prior to July 17, 2003, 
establish the veteran's bilateral hearing loss was no more 
than Level III hearing for the right (better) ear and Level 
VI hearing for the left (poorer ear).

3.  Audiological evaluation on July 17, 2003, establishes the 
veteran's bilateral hearing loss is no more than Level II 
hearing for the right (better) ear and Level VI hearing for 
the left (poorer) ear.

4.  Audiological evaluation on July 17, 2003, establishes an 
exceptional pattern of hearing impairment in the left ear 
consistent with Level VI hearing.

5.  The veteran's service-connected low back disability prior 
to June 12, 2001, demonstrated moderate limitation of motion 
after consideration of additional loss of motion due to pain 
on use.

6.  The veteran's service-connected low back disability prior 
to June 12, 2001, was not characterized by any of the 
following: ankylosis; incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during a 12-month period; or with listing of whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.     

7.  Neither bilateral hearing loss nor the veteran's service-
connected low back disability prior to June 12, 2001, 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss, from June 27, 1997 to 
July 16, 2003, have not been met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2003).

2.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss, since July 17, 2003, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2003).

3.  The criteria for a disability rating of 20 percent, but 
no more, for chronic lumbar strain, from October 25, 1996, to 
June 12, 2001, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 
5292-5295 (2000).

4.  The evidence does not warrant referral for consideration 
of an extraschedular rating for either the veteran's 
bilateral hearing loss or his service-connected low back 
disability prior to July 17, 2003.  38 C.F.R. § 3.321(b)(1) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of a July 
2000 evidence-development letter.  That letter clearly 
discussed what VA would do and what VA needed from the 
veteran. 

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  In this case, however, the RO's July 2000 
letter did not limit the veteran to a deadline for submitting 
information or evidence.  Moreover, the veteran has now, in 
fact, been provided more than one year ultimately to submit 
evidence, and since July 2000, the record has been 
supplemented with VA examination reports and treatment 
records identified by the veteran in June 2001.  In a 
September 2003 Report of Contact, it was indicated that the 
veteran waived any remaining period for further development 
and requested the RO forward the claims file to the Board. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA conducted an audiological examination in July 
2003.   Further examination at this time is not indicated.  
See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer 
v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.  With 
respect to the severity of chronic sacroiliac strain prior to 
June 12, 2001, the record includes the reports from a January 
1997 VA spine examination and a July 2000 QTC Medical 
Services spine examination. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The claims file contains all pertinent identified 
records. 



II.  Bilateral hearing loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is usually of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The method described above using Tables VI and VII was not 
changed, and therefore, has no effect on the veteran's claim.  
See 64 Fed. Reg. 25,202 (May 11, 1999).

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

The Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
See VAOPGCPREC 3-00.

August 1997 VA audiological testing demonstrated average 
puretone thresholds to be 41 decibels for the right ear and 
49 decibels for the left ear.  Maryland CNC speech 
recognition score was 88 percent for the right ear and 82 
percent for the left ear.  The only possible interpretation 
of these findings is that the veteran's hearing loss was at 
no more than Level II in the right ear and Level III in the 
left ear.  In such a case, the numeric designations correlate 
to a noncompensable disability rating.  As the findings from 
this examination are the only findings of record at the time 
the revised criteria became effective, the Board notes that 
the audiometric findings in August 1997 did not document an 
exceptional pattern of hearing impairment, as the puretone 
threshold at 2000 Hertz is well below 70 decibels in each ear 
and at 1000 Hertz is well below 55 decibels in each ear.

The record contains the results of February 2000 audiological 
testing from Kaiser Permanente.  The puretone audiometry 
test, however, does not clearly document a puretone threshold 
for 3000 Hertz, a level necessary to apply the rating 
criteria.  See 38 C.F.R. § 4.85(d).  In any event, the speech 
recognition score was documented as 96 percent for each ear.  
In such a case, the veteran's hearing loss can be no more 
than Level IV in each ear, resulting in no more than the 
currently assigned 10 percent rating.  Additionally, there is 
no exceptional pattern of hearing impairment, as it is again 
indicated that the puretone threshold at 2000 Hertz is well 
below 70 decibels in each ear and, at 1000 Hertz, is well 
below 55 decibels in each ear.  

QTC Medical Services audiological testing in July 2000 
demonstrated average puretone thresholds to be 61 decibels 
for the right ear and 66 decibels for the left ear.  Maryland 
CNC speech recognition score was 84 percent for the right ear 
and 72 percent for the left ear.  The only possible 
interpretation of these findings is that the veteran's 
hearing loss was at no more than Level III in the right ear 
and Level VI in the left ear.  The numeric designations 
correlate to a zero percent disability rating.  An 
exceptional pattern of hearing impairment was not shown.

QTC Medical Services audiological testing in July 2003 
established average puretone thresholds to be 68 decibels for 
the right ear and 71 decibels for the left ear.  Maryland CNC 
speech recognition score was 92 percent for the right ear and 
68 percent for the left ear.  The only possible 
interpretation of these findings is that the veteran's 
hearing loss is at no more than Level II in the right ear and 
Level VI in the left ear.  In such a case, the numeric 
designations correlate to a 10 percent disability rating.

With regard to the July 2003 audiometric findings, the Board 
notes that the veteran's left ear demonstrates an exceptional 
pattern of hearing impairment, but under Table VIa, such 
hearing loss is still consistent with no more than Level VI 
auditory impairment.  Additionally, the veteran's right ear 
does not evidence an exceptional pattern of hearing 
impairment.  The puretone threshold at 2000 Hertz is  below 
70 decibels; at 1000 Hertz it is below 55 decibels.  

There is no other pertinent medical evidence of record that 
would entitle the veteran to an increased rating for 
bilateral hearing loss.  The veteran's assertions of 
decreased hearing, the need for hearing aids, diagnoses of 
hearing loss, etc., are insufficient to establish entitlement 
to a higher evaluation for bilateral hearing loss because, as 
previously noted, "disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, supra.

Additionally, the veteran's bilateral hearing loss is not of 
such severity and is not in combination with service-
connected blindness so as to warrant special monthly 
compensation.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§ 3.350 (2003).  

III.  Chronic sacroiliac strain from
October 25, 1996, to June 11, 2001

Effective September 26, 2003, the criteria for evaluating 
disorders of the spine were amended.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The Board can nevertheless decide this 
issue because the effective date precludes application of the 
revised criteria for the period under consideration.  See 
VAOPGCPREC 3-00.

The severity of the veteran's service-connected lumbar 
disability is currently rated under DC 5293.  In October 
1996, the RO increased the rating from zero percent to 10 
percent under DC 5294, which employs the criteria of DC 5295, 
Lumbosacral strain.  A 10 percent evaluation under DC 5295 
contemplates the presence of characteristic pain on motion.  
38 C.F.R. 4.71a, DCs 5294, 5295.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id. 

Under DC 5292, Limitation of motion of the lumbar spine, a 20 
percent evaluation is warranted for moderate limitation of 
motion.  A 40 percent evaluation is warranted for severe 
limitation of motion.  38 C.F.R. § 4.71, DC 5292. VA spine 
examination in January 1997 showed range of motion of the 
lumbar spine was limited to 60 degrees flexion and 30 degrees 
extension, the latter with pain.              Assuming that 
all 30 degrees of extension is performed with pain, the 
veteran's full range of motion of the lumbar spine without 
pain is 60 degrees, only half of what VA currently considers 
to be a full range of motion of the lumbar spine.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Plate V).  QTC Medical Services spine examination in 
July 2000 also disclosed a limited range of lumbar motion, 
but not to the extent found in January 1997.

Based on the January 1997 findings, the veteran's disability 
picture more nearly approximates the criteria for a 20 
percent rating under DC 5292, as lumbar limitation of motion 
is best described as moderate, rather than slight, after 
considering the additional loss of motion from pain on use.  
Severe limitation of motion is not indicated.

The Board has considered whether a higher rating is warranted 
under other pertinent diagnostic codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Butts v. Brown, 5 Vet 
App 532 (1993).  As the veteran was diagnosed as having 
degenerative disc disease during the period under review, DC 
5293, intervertebral disc syndrome, has also been considered.  
A 40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5293.  The competent medical evidence does not 
document such episodes.  There is also no evidence of lumbar 
ankylosis.  See 38 C.F.R. § 4.71a, DC 5289.  Nor does the 
medical evidence show severe lumbosacral strain warranting a 
40 percent evaluation, as defined by DC 5295, such as listing 
of whole spine to opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DCs 5294, 5295.  For example, stance and gait at the 
July 2000 examination were essentially within normal limits.

IV.  Extra-schedular

The RO considered extra-schedular evaluations under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extra-schedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his bilateral hearing loss or 
low back disability, and the evidence does not suggest that 
marked interference with employment is the result of either 
service-connected disability.  In the absence of evidence 
presenting such exceptional circumstances, the claims are not 
referred for consideration of  extra-schedular ratings; his 
disabilities are appropriately rated under the schedular 
criteria.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, from June 27, 1997, to July 16, 2003, 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, since July 17, 2003, is denied.

Entitlement to an evaluation of 20 percent for chronic lumbar 
strain, from October 25, 1996, to June 11, 2001, but no more, 
is granted, subject to the applicable criteria pertaining to 
the payment of veterans' benefits.



REMAND

As noted above, effective September 26, 2003, the criteria 
for evaluating disorders of the spine were amended.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The most recent SSOC 
addressing the veteran's spine disorder was issued four days 
prior to the effective date of the revised criteria for 
evaluating disorders of the spine.  The SSOC itself indicated 
the pertinent laws and regulations were those "previously 
stated."  The pertinent laws and regulations were last 
provided in the July 1997 statement of the case (SOC).  A 
remand is therefore necessary to allow the RO to consider 
whether the new criteria should be applied in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  After conducting any additional 
indicated development, including any 
examinations deemed warranted, the RO 
should readjudicate the veteran's claim 
for an evaluation in excess of 20 percent 
for lumbar degenerative disc disease, 
since June 12, 2001, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  The RO should document its 
consideration of the revised criteria for 
rating disabilities of the spine.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded an appropriate period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



